Citation Nr: 1518076	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include depression.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a sleep disorder.    

4.  Entitlement to service connection for a lower back disorder.  

5.  Entitlement to service connection for a right knee disorder.  

6.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from February to June 1977, from July 1977 to April 1984, and from July 1991 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was later transferred to the VA RO in Indianapolis, Indiana.  

In January 2013, the Veteran testified before a personal hearing at the RO.  In February 2015, he testified before the Board via a video conference hearing held at the RO.  A transcript of each hearing is included in the record.   

The record in this matter consists of paper and electronic claims files.  Relevant documentary evidence has been added to the record since the February 2014 Supplemental Statement of the Case (SSOC), and has been considered pursuant to the Veteran's February 2015 waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.    

The service connection claim to an acquired psychiatric disorder will be decided below.  The remaining claims to service connection are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The Veteran has asserted service connection for both depression and PTSD.  In assessing his claim, the contentions regarding psychiatric problems will be addressed as separate claims given that the legal requirements differ.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Twice previously the RO denied service connection for an acquired psychiatric disorder - in May 1995 and May 2004 rating decisions.  As the Veteran did not appeal either decision, the current claim would normally be addressed as a claim to reopen service connection for an acquired psychiatric disorder, the reopening of which would necessitate the submission of new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  In this matter, however, the Veteran's original service connection claim should be addressed directly.  In December 2014, the Veteran's service treatment records (STRs) were included in the claims file.  The STRs were previously considered missing until as recent as the February 2014 SSOC.  Further, the SSOC, in addition to previous rating decisions of record, indicates that the absence of STRs played a significant role in the denial of the Veteran's claim.  Under these circumstances, the Veteran's original claim to service connection should be addressed.  38 C.F.R. § 3.156(c).  

In a December 2014 statement, the Veteran claimed service connection for hearing loss, tinnitus, herpes, hemorrhoids, and foot, head, left hand, skin, and stomach disorders.  As these disorders have not been adjudicated by the AOJ, the Board has no jurisdiction over them.  Each is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).   

 
FINDINGS OF FACT

1.  The evidence indicates that the Veteran's major depressive disorder is secondary to his service-connected fibromyalgia.  

2.  The preponderance of the medical evidence of record indicates that the Veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a major depressive disorder have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).  

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he incurred an acquired psychiatric disorder during service, and secondarily as the result of a service-connected disorder.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, a service connection finding is warranted for major depressive disorder for the following reasons.  First, the record establishes that the Veteran has been diagnosed with major depressive disorder.  In a December 2014 VA compensation examination report of record, this disorder is noted by the examining psychologist.  Second, the psychologist indicated clearly that the disorder may be secondary to fibromyalgia, which has been service-connected since September 2010.  In the report, the psychologist stated that it was "at least as likely as not that his depression is secondary to his fibromyalgia."  Further, after indicating a review of the claims file, an examination of the Veteran, and an interview of the Veteran and his spouse, the examiner supported her opinion by stating that the depression began around the time the Veteran reported experiencing fibromyalgia symptoms.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Based on this evidentiary background, the Board finds that the evidence is in equipoise as to whether major depressive disorder is secondary to fibromyalgia.  38 C.F.R. § 3.310.  This is therefore an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the claim to service connection for an acquired psychiatric disorder, namely major depressive disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    

Parenthetically, a service connection finding for PTSD is unwarranted because the preponderance of the evidence of record demonstrates that the Veteran does not have PTSD.  38 C.F.R. § 3.304(f).  Volumes of medical evidence of record, to include STRs, private treatment records, VA treatment records, and VA examination reports dated in April 2011 and on October 2, 2014, demonstrate that the Veteran does not have PTSD.  Indeed, the April 2011 VA examination was specifically designed to determine whether the Veteran had PTSD.  The examiner indicated a review of the claims file, an examination of the Veteran, and an interview of the Veteran.  The examiner reviewed the Veteran's medical history and detailed the Veteran's statements regarding his mental state.  In conclusion, the examiner found that, though the Veteran had dysthymia, he did not have PTSD.  The October 2, 2014 VA examination confirmed this finding, indicating that though the Veteran had depression, he did not have PTSD.  These examination reports are of probative value because they are based on the clinical evidence of record.  See Bloom, supra.  

Nevertheless, another VA report of record, dated on October 22, 2014, does note a diagnosis of PTSD.  The report was completed by a psychologist and is based on an examination of the Veteran for the purpose of determining whether the Veteran has PTSD for involvement in the Trauma Recovery Program.  However, the report is of limited probative value because it is not based on the clinical evidence of record.  Indeed, the examining psychologist did not discuss the evidence in the claims file, or even indicate a review of the claims file, which contains substantial evidence indicating that the Veteran does not have PTSD.  Rather, the October 22, 2014 report is based on the Veteran's history, which is not substantiated by the record.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  For example, after noting the Veteran's "questionable storytelling" and the "questionable reliability" of his answers, the examining psychologist based the PTSD finding on the Veteran's assertion that he witnessed during service death due to IED attacks.  The record indicates that the Veteran did not engage in combat.  Moreover, nowhere in the record is the alleged stressor regarding IED attacks substantiated.  In fact, the Veteran did not allege that particular stressor during the April 2011 VA compensation examination specifically designed to assess whether he had PTSD, during the January 2013 RO personal hearing, during the October 2, 2014 VA compensation examination, or during the February 2015 Board hearing.  As such, the finding of PTSD in the October 22, 2014 VA report is of limited probative value.  In sum, the preponderance of the evidence indicates that the Veteran has not had PTSD during the appeal period.  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for major depressive disorder is granted.  

Entitlement to service connection for PTSD is denied.  


REMAND

The remaining claims on appeal must be remanded for additional medical inquiry.  In light of the STRs now of record, the Veteran should be provided with a VA compensation examination into each claim.  

With regard to the claim to service connection for sleep problems, the Veteran has asserted that sleep apnea, fatigue, and a sleep disorder should be service-connected.  As has been done with the claim to service connection for an acquired psychiatric disorder, the claim regarding a sleep disorder will be expanded to include any type of sleep disorder diagnosed during the appeal period.  Cf. Clemons, supra.  Further, the original claim to service connection should be addressed.  Though the service connection claim for a sleep disorder was previously denied in unappealed May 1995 and May 2004 rating decisions, his claim should not be regarded as one to reopen a service connection claim, requiring the receipt of new and material evidence.  See Barnett, supra.  With the inclusion in the record in December 2014 of the Veteran's STRs, his original claim to service connection for a sleep disorder should be addressed.  38 C.F.R. § 3.156(c).  

Lastly, a claim for increased rating for fibromyalgia must be remanded pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Fibromyalgia was initially granted in a September 2010 rating decision against which the Veteran filed an November 2010 notice of disagreement (NOD).  A Statement of the Case (SOC) should be issued in response.  38 C.F.R. § 19.26.


Accordingly, the case is REMANDED for the following action:
1.  Associate with the claims file copies of VA medical records currently outstanding.  The most recent. VA treatment records are dated in January 2013.  If no further treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  
 
2.  After the above development is completed, schedule the Veteran for an appropriate VA examination into his claims to service connection for sleep, back, right knee, and left ankle disorders.  Any indicated tests should be accomplished.  The examiner should review the entire record, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  The examiner should then address the following inquiries: 

(a)  Does the Veteran have current sleep, back, right knee, left ankle, or generalized joint disorders? 

(b)  If so, is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed disorder is due to or caused by an in-service disease, event, or injury?

(c)  If the answer is negative for any disorder addressed in (b), is it at least as likely as not (a probability of 50 percent or greater) that any such disorder is due to or caused by a service-connected disorder (e.g., fibromyalgia, depression)?

(d)  If the answer to (b) and (c) is negative for any particular disorder diagnosed, is it at least as likely as not (a probability of 50 percent or greater) that any such disorder is aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected disorder(s)?  

If aggravation is found when addressing the back, right knee, or left ankle disorders, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability?

(e)  If, under subsection (a), the examiner finds that the Veteran does not have a diagnosable disorder for a particular claim, is it at least as likely as not that the particular claimed symptoms/disorder represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms?  38 C.F.R. § 3.317.  If so, the examiner should also describe the extent to which the illness has manifested.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, readjudicate the Veteran's claims.  If a claim remains denied, the Veteran should be provided a SSOC.  After the Veteran and his representative have been given the appropriate time to submit additional argument, the claim(s) should be returned to the Board for further review.

4.  The issue regarding a higher initial rating for fibromyalgia should be reviewed.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SOC regarding this issue and advised of the appropriate time limits to perfect an appeal.  The issue should only be returned to the Board if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


